Appeal by defendant from a judgment of the County Court, Orange County, rendered April 22,1960 after a jury trial, convicting him of (a) possession of a narcotic with intent to sell; and (b) sale of a narcotic (Penal Law, § 1751, subds. 1, 2), and imposing sentence. Judgment affirmed. In the absence of objection on constitutional grounds, or inquiry indicating that the lawfulness of the alleged search and seizure is questioned, the defendant, on an appeal, may not take advantage of the determination in Mapp v. Ohio (367 U. S. 643). (See People v. Loria, 10 N Y 2d 368; People v. Friola, 11 N Y 2d 157; People v. O’Neill, 11 N Y 2d 148.) Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.